PER CURIAM.
S.A., a child, challenges the final judgment adjudicating her delinquent of grand theft (count I), criminal mischief in excess of $1,000 (count II), and burglary of a conveyance (count III). She contends that, at the plea hearing, the trial court fundamentally erred in failing to adequately inquire into her waiver of her right to counsel as required by Florida Rule of Juvenile Procedure 8.165(b)(2).1 Based on the supreme court’s previous discussion and holding in State v. T.G., 800 So.2d 204, 213 (Fla.2001), we agree and hereby reverse S.A.’s commitment and remand for a new plea hearing. See also T.M. v. State, 811 So.2d 837, 839 (Fla. 4th DCA 2002)(re-versing for failure to conduct proper inquiry into waiver of counsel).
REVERSED and REMANDED.
POLEN, C.J., STEVENSON and TAYLOR, JJ., concur.

. A child shall not be deemed to have waived the assistance of counsel until the entire process of offering counsel has been completed and a thorough inquiry into the child’s comprehension of that offer and the capacity to make that choice intelligently and understandingly has been made. Fla. R. Juv. P. 8.165(b)(2).